Citation Nr: 1504081	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for mitral valve prolapse, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2013, when it was remanded to afford the Veteran an examination and opinion on the issue on appeal.  No examination of the Veteran was performed and the opinion provided was inadequate.  Therefore, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of the Board's remand in September 2013 was to obtain a VA examination and opinion as to whether the Veteran's mitral valve prolapse was incurred in or aggravated by service, and/or was caused or aggravated by his PTSD.  Unfortunately, on remand, the VA examiner did not perform an examination of the Veteran and offered an opinion only with respect to the question of secondary service connection due to PTSD.  The question of actual in-service incurrence or aggravation was not addressed.  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Court has held that a Veteran is entitled to strict adherence to remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, neither Barr nor Stegall is satisfied.

The Board sincerely regrets the continued delay in the adjudication of this claim, but in accordance with the law and in the best interests of the Veteran, the claim must once again be remanded.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether mitral valve prolapse and/or any other cardiac disabilities were whether it is at least as likely as not (probability 50 percent or greater) incurred in or aggravated by service, to include exposure to herbicides such as Agent Orange.

The claims folder, including this remand and the transcript of the Veteran's hearing testimony, should be reviewed by the examiner. 

The examiner is requested to address the following:

 a). Is it at least as likely as not that any current cardiac disability was caused or aggravated (permanently worsened) by active service, to include herbicide exposure?

 b). If a current cardiac disability did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service. 

c). The examiner should state whether any congenital condition is a disease or defect. 

d). If a cardiac disability clearly and unmistakably pre-existed service, is the evidence clear and unmistakable that it was not aggravated in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a cardiac disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

2. After the examination is completed, the AMC shall thoroughly review the opinion submitted for adequacy.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




